DRUKE, Chief Judge,
dissenting.
I respectfully dissent. There is simply no evidence to establish that the defendant threatened or used force to take the victim’s purse. On direct examination by the prosecutor, the victim testified in pertinent part as follows:
Q. So after you stopped there in your [vehicle] at about 10 o’clock in the morning, what happened?
A. Suddenly a young man opened the door of my car and told me that I almost hit him.
* * * * * ❖
Q. [C]ould you tell anything about his face when he was making these statements to you?
A. He looked very upset, and by his manner and the way that he approached me, he looked like an abusive person.
Q. How could you tell that, what gave you this feeling?
A. His body movement and the way he talked to me, I was afraid that he might hurt me.
$ ‡ ‡ $
Q. As best you can recall, at this point, what were the words that this man spoke to you?
A. He opened my door, all wide open, and he told me very angry that, “Hey, *414lady, did you notice that you almost hit me.”
sjs ‡ ^ Hí
Q. [D]id you say anything to him?
A. I don’t recall. I was so scared that I don’t recall talking.
‡ ‡ ‡ ‡ ‡ ‡
Q. What happened after you saw this man looking around and in different parts of your car and bending over?
A. He took my purse that was behind my seat and started running away to his ear.
From the foregoing, it is apparent that the defendant frightened and scared the victim before he grabbed her purse and ran to his car. This would have been sufficient to establish robbery under our criminal code before it was amended in 1978. The prior statute, A.R.S. § 13-641, defined robbery as “the felonious taking of personal property in the possession of another from his person, or immediate presence, and against his will, accomplished by means of force or fear.” However, fear is no longer an element of our current robbery statute, as this court recognized in State v. Miguel, supra. “A.R.S. § 13-1902 eliminates the requirement that the victim be placed in fear. ‘The new statute views robbery as an offense independent of the victim’s courage or lack of it.’ ” Id. at 541, 611 P.2d at 128, quoting R. Gerber, Criminal Law of Arizona at 271 (1978). Thus, the relevant inquiry under A.R.S. § 13-1902 is whether, in the course of taking another’s property, the defendant “threatens or uses force against any person with intent either to coerce surrender of property or to prevent resistance to” its taking. Threat means “a verbal or physical menace of imminent physical injury to a person.” A.R.S. § 13-1901(4). In this case, the following testimony of the victim on cross-examination clearly demonstrates that the defendant neither threatened nor used force in the course of taking the victim’s purse.
' Q. Okay, let me ask you, from the time the man opened the door to the time he grabbed the purse and left, how long was that?
A. Less than a minute.
* * * * * *
Q. [Tjhere was no struggle, was there?
A. No.
Q. And there was no fight over the purse?
A. No.
* * * * * *
Q. The person never threatened you with a fist or made a move toward you to hit you or hurt you or touch you?
A. No.
Q. And the only 'thing the person said was something to the effect of, “Hey, lady, you almost hit me”?
A. Yes.
Given this unequivocal testimony, the defendant could not be convicted of robbery, only theft. “[T]he main difference between the crimes of theft and robbery lies in the use or threat of force____” State v. Tramble, 144 Ariz. 48, 52, 695 P.2d 737, 741 (1985). Accordingly, the robbery conviction should be revised to reflect a conviction for theft by control of property with a value of less than two hundred fifty dollars, a class six felony, and the case remanded for resentencing.